PER CURIAM.

ORDER

Allen Walker (“Movant”) appeals from the judgment denying his amended Rule 24.0351 post-conviction relief motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 24.035(k); Roberts v. State, 276 S.W.3d 833, 835 (Mo. banc 2009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the *930judgment pursuant to Rule 84.16(b) Mo. R. Civ. P. (2012).

. All rule references are to Mo. R. Crim. P. (2012).